Opinion issued March 16, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00342-CR
                           ———————————
             NICHOLAS JORDANDARSH BROOKS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Case No. 1481140


                         MEMORANDUM OPINION

      This Court’s September 22, 2020 Memorandum Order granted appellant,

Nicholas Jordandarsh Brooks’s motion asking this Court to abate his appeal and to

remand to allow him to file an out-of-time motion for new trial with the benefit of

counsel. On October 21, 2020, appellant filed in the trial court a motion for new
trial, which was granted on November 17, 2020. On December 3, 2020, appellant

filed in this Court a motion to dismiss this appeal as moot after the trial court

granted his motion for new trial. On December 30, 2020, a supplemental clerk’s

record was filed in this Court, which included a certified copy of the trial court’s

November 17, 2020 order granting the motion for new trial.

      The granting of a motion for new trial restores the case to its position before

the former trial. See TEX. R. APP. P. 21.9(b). This appeal was rendered moot by the

trial court’s November 17, 2020 order granting a new trial. See id. Because there is

no longer an appealable judgment of conviction, we have no jurisdiction over this

appeal and can take no action other than to dismiss the appeal. See id.; Waller v.

State, 931 S.W.2d 640, 643–44 (Tex. App.––Dallas 1996, no pet.) (dismissing

appeal for want of jurisdiction after motion for new trial granted because no

sentence to be appealed).

      Accordingly, we reinstate this appeal, grant appellant’s motion to dismiss

the appeal for want of jurisdiction and dismiss the appeal as moot. See TEX. R.

APP. P. 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Hightower, Countiss, and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2